Tenney, J.,
orally.—In Bard v. Wood, 30 Maine, 155, it was decided that a justice holding the relationship of uncle to both of the parties, was disqualified to sit in the hearing of the disclosure. The question as to the effect of one of the justice’s incompetency, has often been before the court; and it has been supposed that the statute of 1848, chap. 85, was intended to embrace all such cases.
In this case the bond has been broken, and the damages are to be assessed according to the provisions of that statute. The only light we have on this subject is furnished by the statement filed in the case, from which it appears, that the principal debtors were worthess, and that the oath prescribed in Revised Statutes, chap. 148, sect. 28, was administered to them.
*337The plaintiff is entitled to judgment for one cent damages, and one-fourth of a cent costs.

Defendants defaulted.